Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 02, 2019

The Court of Appeals hereby passes the following order:

A19A0633. MARVIS MCDANIEL-IVEY v. MOHAMED OUDA et al.

      On May 15, 2018, in these related civil actions, one of which began as a
dispossessory proceeding in magistrate court, the trial court entered two orders: an
order denying Marvis McDaniel-Ivey’s motion to recuse and an order denying a
motion to set aside a previous order under OCGA § 9-11-60 (d). On July 19, 2018,
McDaniel-Ivey filed a notice of appeal to the Supreme Court, seeking to appeal the
trial court’s “illegal Orders entered . . . on May 15, 2018[.]”1 The Supreme Court
transferred the appeal to this Court, finding no basis for its jurisdiction. See Case No.
S19A0078 (September 24, 2018).
      Ordinarily, a notice of appeal must be filed within 30 days of the judgment
being appealed. OCGA § 5-6-38 (a). But appeals from any judgment entered in a
dispossessory action must be filed within seven days of the date the judgment was
entered. See OCGA § 44-7-56; Radio Sandy Springs, Inc. v. Allen Road Joint
Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). Regardless of which
statutory deadline applies, McDaniel-Ivey’s notice of appeal, filed 65 days after the
trial court’s May 15 orders, is untimely. Accordingly, this appeal is hereby
DISMISSED.




      1
       McDaniel-Ivey has frequently appeared in this Court in these cases. See, e.g.,
Case No. A19A0408 (dismissed October 4, 2018); A17A1774 (dismissed June 15,
2017).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/02/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.